PER CURIAM.
This is an appeal from a final decree rendered in a suit brought by the appellee, the owner of a tract of improved land, located in the Boeuf River Basin, in Louisiana, which, by the execution of the plan for the control of flood waters of the Mississippi river adopted pursuant to provisions of the Flood Control Act, approved May 15, 1928 (33 USCA § 702a et seq.), would be subject to be flooded by a greater volume of water than ever before. That decree awarded in favor of the appellee an injunction restraining the Secretary of War, the Chief of Engineers, the Mississippi River Commission, the District Engineer, and their agents, servants, etc., from proceeding with the construction authorized by, or carrying out the plan adopted by or pursuant to, that act, §§ 1, 4 (33 USCA §§ 702a, 702d), in the Boeuf River Basin flood-way, including all levee work or levee construction and the awarding or letting of contracts for the same, unless and until the said property of the appellee shall be acquired by the United States government, or the flowage rights over the same shall be acquired by purchase or condemnation for such purpose.
*769For reasons stated, in opinions rendered by the District Judge [Kincaid v. United States, 35 F.(2d) 235; Id. 37 F.(2d) 602], we conclude that appellee was entitled to the relief granted by that decree. The record showing no reversible error, that decree is affirmed.